November 1, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00424-CR
    Trial Court Cause No. D-1-DC-14-202568
    Adam Guerrero Perez v. State of Texas


Dear Mr. Kyle,

This is my second request for extension in the above-entitled cause, and I would respectfully
request a 30-day extension. I have been swamped with back to back jury trials and have now
taken a 30-day leave in order to prepare appellate records that I have been unable to make
much progress on due to my heavy trial court schedule. I currently have the above-entitled
cause on appeal along with the following records COA No. 03-15-00154-CR, COA No.
03-15-00066-CR, COA No. 03-15-00302, COA No. 03-15-00306 all which currently have the
same due date. I have enlisted help and feel that I will be able to now make great progress on
my outstanding appeals now that I am solely working on appellate records. I have completed
COA No. 03-15-00177-CR, which was transferred to the First Court of Appeals in Houston that I
am filing on Monday. I appreciate your patience and understanding and assure you that I am
working very diligently in order to perfect and file this record for appeal. Due to the above-
stated reasons, I would respectfully request until November 30, 2015.

Thank you for your time and attention to this matter. If you have any questions, please feel
free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.

Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315